DETAILED ACTION
The applicant’s amendment filed on December 13, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Referring to claim 1, add below limitations as a new paragraph after the last line of claim 1 by changing end point  to semicolon :

wherein the handle portion is provided to be elastically deformable at least in the axis direction of the water stop portion;
wherein the handle portion includes end portions of the arch shape, the end portions being fixed on the closing portion and arranged at a uniform distance from an outer circumferential edge of the water stop portion.

Referring to claims 2-3, cancel claims 2-3.
Referring to claims 4 and 6 , change dependencies of claim 4 and claim 6 to claim 1.

Referring to claim 5, add below limitations as a new paragraph after the last line of claim 5 by changing end point  to semicolon :

wherein the handle portion is provided to be elastically deformable at least in the axis direction of the water stop portion;
wherein the handle portion includes end portions of the arch shape, the end portions being fixed on the closing portion and arranged at a uniform distance from an outer circumferential edge of the water stop portion.

Allowable Subject Matter
Claims 1, 4-6 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on December 13, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1, 4 and 6 , the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a ring-shaped water stop portion inserted into a through hole formed in an attachment panel and performing water stopping; and a 

Referring to claim 5 , the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 5; the limitations “a ring-shaped water stop portion inserted into a through hole formed in an attachment panel and performing water stopping; and a handle portion provided in an arch shape with respect to the closing portion with a first central axis of the water stop portion serving as a center, wherein the closing portion includes, a conic portion extending from and connected to the water-stoop portion, the conic portion tapers away from the water-stop portion, and a flat portion that is spaced away from the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone 
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847